282 F.2d 828
Steve MILONE et al., Appellants,v.John F. ENGLISH et al., Appellees.
No. 15713.
United States Court of Appeals District of Columbia Circuit.
Argued May 10, 1960.
Decided May 25, 1960.

Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, Judge.
See also 106 U.S.App.D.C. 70, 269 F.2d 517, 106 U.S.App.D.C. 92, 269 F.2d 539, 108 U.S.App.D.C. 349, 282 F.2d 832.
Mr. Robert Silagi, New York City, a member of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Mr. Seymour J. Spelman, Alexandria, Va., was on the pleadings, for appellants.
Mr. Godfrey P. Schmidt, New York City, for appellees McFarland and others and the class they represent.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal of six of the plaintiffs in Civil Action No. 2361-57, pending in the District Court, namely, Steve Milone, Andrew Boggia, Frank Kennedy, Thomas Manning, John McManus, and George Becker, from an order of the District Court of the second day of May, 1960, denying the motion of these appellants as plaintiffs in the District Court proceedings for substitution of counsel for them and for other purposes came on to be heard, was argued by counsel, and submitted;


2
And it appearing that these appellants had discharged their former counsel and had duly chosen as their counsel Robert Silagi; it is


3
Ordered by the court, nunc pro tunc, May 13, 1960, that the order of the District Court of May 2, 1960, denying the motion for substitution and for other purposes is vacated in its entirety and the District Court is directed to grant the motion for substitution of Robert Silagi as counsel for these appellants as plaintiffs in the District Court proceedings;


4
In view of the foregoing the motion of appellants to expedite the appeal is moot, and is accordingly dismissed.


5
It is Further Ordered by the court that the certified copy of this order shall issue to the District Court forthwith.


6
WILBUR K. MILLER, Circuit Judge, dissents.